SUNVALLEY SOLAR, INC. (FKA WESTERN RIDGE MINERALS, INC.) UNAUDITED CONDENSED COMBINED PRO FORMA BALANCE SHEET Western Ridge Minerals, Inc. Sunvalley Solar, Inc. Combined Pro Forma Adjusted ProForma Totals March 31, 2010 December 31, 2009 Totals Adjustments AJE March 31, 2010 ASSETS Current Assets: Cash $ Accounts Receivable - - Inventory - - Other Current Assets - - Total Current Assets Property and Equipment - - Other Assets Other Assets - - Total Other Assets - - TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts Payable and Accrued Expenses $ Related Party Payable - - Current Maturities of Notes Payable - - Accrued Warranty - - Customer Deposits - - Total Current Liabilities Long-Term Liabilities: Notes Payable - - Total Long-Term Payables - - Total Liabilities Stockholders' Equity: Preferred Stock - Common Stock - 2 3 Additional paid-in Capital 1 2 3 Accumulated Deficit 1 Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT)
